UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7986


RODNEY MCDONALD WILLIAMS, JR.,

                Petitioner - Appellant,

          v.

DEPARTMENT OF CORRECTIONS,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:14-hc-02200-BO)


Submitted:   March 29, 2016                 Decided:   April 1, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Rodney McDonald Williams, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Rodney McDonald Williams, Jr., appeals the district court’s

order and judgment dismissing his action with prejudice.                       We

dismiss    the    appeal      as   duplicative    because     we   dismissed   as

frivolous his prior appeal from the same order and judgment.

See Williams v. Dep’t of Corr., 622 F. App’x 310 (4th Cir. Nov.

23, 2015) (No. 15-7034).           Accordingly, we deny leave to proceed

in forma pauperis and dismiss the appeal as duplicative.                       We

dispense    with       oral   argument    because      the    facts   and   legal

contentions      are   adequately     presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                       DISMISSED




                                         2